Whitman, Judge.
The background of this case will be found in Gatrell v. Employers Mut. Liab. Ins. Co., 121 Ga. App. 467 (174 SE2d 237) wherein we affirmed an order of the superior court setting aside the award of the full board and remanding the case to the full Board of Workmen’s Compensation to make express findings of fact and then enter an award based thereon. Upon grant of certiorari the Supreme Court has reversed our judgment, holding that the report of the board in this case when given a reasonable construction, adopted the findings of fact of the deputy director. Gatrell v. Employers Mut. Liab. Ins. Co., 226 Ga. 688 (177 SE2d 77). Accordingly our judgment of affirmance is vacated and the judgment of the superior court is

Reversed.


Jordan, P. J., and Hall, 'J, concur.

George & George, William V. George, for appellant.
Swift, ’Currie, McGhee & Hiers, James T. McDonald, Jr., for appellees.